Citation Nr: 0531435	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to a rating in excess of 10 percent for a 
skin disorder of the right foot.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1945 to April 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Winston-Salem RO.  The veteran's 
file is now in the jurisdiction of the Newark RO.  In 
September 2005, the veteran testified at a Travel Board 
hearing before the undersigned; a transcript of the hearing 
is of record.  In September 2005, the Board granted the 
veteran's motion (presented orally at the hearing) to advance 
his appeal on the Board's docket.  At the hearing additional 
evidence was submitted directly to the Board with a waiver of 
RO review.  It was also agreed at the hearing that the record 
would be held open in abeyance for sixty days for further 
additional evidence to be submitted.  No additional evidence 
was received during the abeyance period.


FINDINGS OF FACT

1.  Bronchial asthma was not manifested in service; and the 
preponderance of the evidence is against a finding that it is 
related to service.  

2.  The skin disorder on the veteran's right foot does not 
affect exposed areas or at least 20 percent of his body, and 
was not treated by systemic therapy in the past year.


CONCLUSIONS OF LAW

1.  Service connection for bronchial asthma is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2005).
2.  A rating in excess of 10 percent for a skin disability on 
the right foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code (Code) 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An August 2004 statement of the case (SOC) and letters in 
June 2003 and April 2004, all provided at least some VCAA-
type notice, i.e., of what the evidence showed, the criteria 
for establishing entitlement to service connection and a 
higher rating, and the bases for the denial of the claims.  
The June 2003 and April 2004 letters outlined the appellant's 
and VA's responsibilities in developing evidence to support 
the claims, advised him of what type of evidence would be 
pertinent to the claims, and advised him to identify evidence 
for VA to obtain and to submit any evidence in his possession 
(see April 2004 letter).  Although complete content-complying 
notice was not provided prior to the initial adjudication, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after notice was given.  The claim was readjudicated 
after full notice was given.  See August 2004 SOC.  
Consequently, the veteran is not prejudiced by any notice 
timing defect. 

As to VA's duty to assist, records of VA and, to the extent 
possible, private treatment were secured.  The veteran 
underwent VA examinations in July 2003.  He has not 
identified any further pertinent records that remain 
outstanding.  VA's duty to assist is met.   

II. Factual Background

Service medical records include an enlistment examination 
report that shows a normal respiratory system.  In December 
1945, the veteran had several symptoms to include a cough; 
the diagnosis was acute pharyngitis.  The veteran was 
medically discharged approximately eight month into service 
due to a personality disorder.  There were no complaints, 
findings, or diagnosis related to asthma.

On August 1946 VA examination, the veteran's respiratory 
system was found to be normal.  On November 1946 VA 
examination, the veteran reported that he was hospitalized 
for one week in service due to pharyngitis.  

Private medical records note the veteran's complaints of 
shortness of breath in May 1982 and February 1987.

VA treatment records dated in June and July 1993 note the 
veteran's complaints of coughing and wheezing.  Chest x-rays 
revealed the lungs were within normal limits.  The assessment 
was respiratory tract infection.

On April 1994 evaluation by M. H., M.D., the veteran reported 
employment as a sales manager from 1967 to 1982 at a company 
that manufactured brake lining.  He indicated that he was 
frequently in the plant and was exposed to asbestos, epoxies, 
rubber, steel copper and aluminum dust, and other dusts and 
fumes.  He reported exposure to rubber, asbestos, tine, zinc, 
carbon black, naphtha, benzene, etc., while employed a rubber 
company from 1951 to 1959.  He complained of coughing, 
phlegm, hoarseness, and shortness of breath.  His reported 
past medical history included asthma and pneumonia, with 
hospitalization for the latter in 1962.  Chest x-rays 
revealed increased bronchovascular markings in the lower lung 
fields that extended out to the periphery.  Based on the 
history and examination, the physician opined that the 
veteran had asthmatic bronchitis that was causally related to 
or exacerbated by exposure to the above noted noxious agents 
while employed by the brake lining manufacturer.  In June 
1998, he clarified his earlier diagnosis of asthmatic 
bronchitis in spite of normal pulmonary function tests by 
discussing the intermittent nature of the disorder and the 
veteran's use of Proventil, which helped stabilize airways 
and normalize PFTs (pulmonary function tests).

A record of treatment in October 1995 shows that the veteran 
reported an occasional cough, but no dyspnea.  The impression 
included asthma.  

Chest x-rays in August 2000 revealed linear fibrotic or 
atelectatic changes at the left lung base.  

On July 2003 VA dermatology examination, the veteran reported 
a history of fungus of the feet since WW II with constant 
painful cracks year-round, occasional peeling and bleeding, 
bad odor, and itchiness.  He indicated that he would treat it 
with tropical antifungals.  Examination of the feet revealed 
diffuse hyperhidrosis, mild scaling and maceration, few 
active fissures between the toes, and foul odor.  There was 
no evidence of vesicle, ulcer, or bleeding.

On July 2003 VA respiratory examination, the veteran reported 
that he worked as a radio technician in the Navy and that 
postservice he worked in marketing at a rubber company.  He 
also reported that he had an episode of acute bronchitis in 
service for which he was hospitalized for two weeks and 
treated with penicillin.  He later developed chronic 
bronchitis, and had an episode of pneumonia in 1962.  
Bronchial asthma had been diagnosed for more than 10 years.  
He complained of a cough, exertional dyspnea, sputum, and 
occasional hemoptysis.  Chest x-rays revealed no infiltrates; 
the veteran failed to report for scheduled PFTs.  The 
diagnosis was history of bronchial asthma.

A record of treatment in July 2003 shows that the veteran 
complained of a body rash.  In February 2004, he complained 
of coughing, wheezing, sputum, and difficulty breathing.  The 
diagnosis was pneumonia. 

At the September 2005 Travel Board Hearing, the veteran 
testified that he was first treated for his pulmonary 
disorder in December 1945.  He stated that when he was being 
treated for pharyngitis he had difficulty breathing and could 
not swallow.  He testified that he had been doing chemical 
warfare training and that the mask he was provided didn't fit 
properly so that when he came out of the room he was coughing 
and wheezing.  He also attributed his pharyngitis to having 
to exercise in cold and windy weather.  With respect to the 
skin disorder on his foot, the veteran testified that it 
affected the entire right foot.  

III. Legal Criteria and Analysis

A. Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

At the outset, it is noteworthy that during service the 
veteran had an episode of acute pharyngitis.  By definition, 
pharyngitis is inflammation with pain in the throat.  See 
Dorland's Illustrated Medical Dictionary 261 (28th ed. 1994).  
Bronchial asthma was not manifested in service and was not 
diagnosed until many years post-service, in April 1994.  
Prior to that, the veteran's respiratory system was found to 
be normal in August 1946 (five months after his separation 
from service); and on chest x-ray in June 1993, the lungs 
were normal.  The record includes no medical opinion that 
links the veteran's bronchial asthma to service or to the 
episode of pharyngitis therein.  In fact, the physician who 
initially diagnosed asthma opined essentially to the effect 
that it was related to the veteran's postservice employment.

Consequently, while the record shows a current diagnosis of 
asthma, it does not show that such disability may be related 
to disease, injury, or event in service, and the criteria for 
establishing service connection are not met.  The veteran's 
belief and testimony that his bronchial asthma originated 
from the episode of pharyngitis treated in service are not 
competent evidence, as he is a layperson, untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The preponderance of the evidence 
is against this claim for service connection, and it must be 
denied.   

B. Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for such rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The veteran's service-connected skin disorder on the right 
foot is rated under Code 7806 (for dermatitis or eczema).  
Code 7806 provides a 10 percent rating for involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating requires 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806.  

As only right foot "fungus dorsum" is service connected, 
the provisions pertaining to entire body involvement are not 
for application.  Even if the entire right foot was affected 
by the skin disability, it would be insufficient to establish 
that 20 percent of the body is affected.  Likewise, an 
exposed area is not affected.  Consequently, the only way for 
the veteran to establish entitlement to a rating in excess of 
10 percent would be by showing a requisite degree of systemic 
therapy.  As the record does not show any systemic therapy in 
the past year, those provisions likewise offer the veteran no 
relief in this matter.  The preponderance of the evidence is 
against this claim, and it must be denied.







ORDER

Service connection for bronchial asthma is denied.

A rating in excess of 10 percent for a skin disorder of the 
right foot is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


